COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


GAYE LYNN CLINE

v.   Record No. 0504-99-3

BOBBY GORDON CLINE
                                                 MEMORANDUM OPINION *
BOBBY GORDON CLINE                                   PER CURIAM
                                                  DECEMBER 21, 1999
v.   Record No. 0580-99-3

GAYE LYNN CLINE


               FROM THE CIRCUIT COURT OF WYTHE COUNTY
                      J. Colin Campbell, Judge

           (David S. Saliba; Saliba & Company, P.C., on
           briefs), for Gaye Lynn Cline.

           (Michael E. Untiedt, on briefs), for Bobby
           Gordon Cline.


     Gaye Lynn Cline (wife) and Bobby Gordon Cline (husband)

appeal the equitable distribution decision of the circuit court.

In her appeal, wife contends that the trial court erred by

increasing husband's equity in the marital residence by crediting

him for post-separation mortgage payments.   Specifically, wife

contends that the trial court erred because (1) husband's mortgage

payments were, in fact, spousal support payments made pursuant to

the pendente lite spousal support order; and (2) awarding husband


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
the entire post-separation equity retroactively modified the

pendente lite support order.   Husband contends that the trial

court erred by dividing the marital estate equally between the

parties.   Upon reviewing the record and briefs of the parties, we

conclude that these appeals are without merit.   Accordingly, we

summarily affirm the decision of the trial court.   See Rule 5A:27.

                        Record No. 0504-99-3

     Wife contends that the trial court erred by crediting husband

with post-separation contributions towards the mortgage on the

marital farm.   We find no error in the trial court's decision and

affirm.

     Under the pendente lite order entered August 16, 1995, nunc

pro tunc February 18, 1995, the trial court ordered husband to

pay, among other things, certain costs and attorney's fees; $900

in monthly spousal support for wife; health insurance for wife;

and the mortgage, insurance and expenses for maintenance of the

marital farm.   See Code § 20-103.   Wife did not object to the

order.    In the equitable distribution decision set out in the

decree of divorce, the trial court found that the marital farm

had an outstanding debt of $75,788.75 as of the date of

separation, but that husband had "made payments of principal and

interest which have reduced the indebtedness."     The court then

ordered that "[a]ny equity between what is now owed and the

amount owed [shown above] at the date of separation shall be the



                                - 2 -
sole property of Husband and shall be paid to him at the closing

of the sale of the real estate pursuant to this order."

     Based upon certain comments made by the trial court in its

pendente lite ruling from the bench, and in the August 21, 1998

opinion letter, wife characterizes the post-separation mortgage

payments as additional spousal support.   However, the trial

court's pendente lite order listed husband's responsibility for

the mortgage payments separately from his responsibility for

"spousal support."    "A court speaks only through its orders."

Cunningham v. Smith, 205 Va. 205, 208, 135 S.E.2d 770, 773

(1964).   We "'presume that the order, as the final pronouncement

on the subject, rather than a transcript that may be flawed by

omissions, accurately reflects what transpired.'"    Kern v.

Commonwealth, 2 Va. App. 84, 88, 341 S.E.2d 397, 400 (1986)

(citation omitted).   Therefore, we do not agree with wife's

characterization.

     Moreover, even if we agreed with wife that the trial court

intended the mortgage payments to be characterized as additional

spousal support, that classification would not preclude the

trial court from crediting husband for these payments.    See Code

§ 20-103(E) ("An order entered pursuant to this section shall

have no presumptive effect and shall not be determinative when

adjudicating the underlying cause.").   Under the pendente lite

order, husband bore the burden of preserving the marital estate

until resolution of the matter by making these post-separation

                                - 3 -
payments out of his separate funds.      See Code § 20-103(A);

§ 20-107.3(A)(2).    The trial court was authorized "to apportion

and order the payment of the debts of the parties, or either of

them, that are incurred prior to the dissolution of the

marriage, based upon the factors listed in subsection E."        Code

§ 20-107.3(G).     We cannot say that the trial court erred in

crediting husband with the value by which his post-separation

mortgage payments reduced the parties' joint debt.

       For the reasons set out above, we also find no merit in

wife's argument that the trial court's decision amounted to a

retroactive modification of the spousal support awarded in the

pendente lite order.     See Code § 20-103(E).

                         Record No. 0580-99-3

       Husband contends that the trial court erred when it divided

the marital assets equally between the parties because he made

the greater monetary contributions during and after the

marriage.    We disagree.

       "Fashioning an equitable distribution award lies within the

sound discretion of the trial judge and that award will not be set

aside unless it is plainly wrong or without evidence to support

it."   Srinivasan v. Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d

675, 678 (1990).    "Unless it appears from the record that the

trial judge has not considered or has misapplied one of the

statutory mandates, this Court will not reverse on appeal."

Ellington v. Ellington, 8 Va. App. 48, 56, 378 S.E.2d 626, 630

                                 - 4 -
(1989).   There is no presumption of equal distribution under the

Virginia equitable distribution statute.   See Papuchis v.

Papuchis, 2 Va. App. 130, 132, 341 S.E.2d 829, 830 (1986).

     Here, the trial court considered the evidence and the

statutory factors.   While husband earned more throughout the

marriage, there was also evidence that wife provided bookkeeping

services to husband's business and the marital farm.   We cannot

say that the trial court abused its discretion when weighing the

evidence.   Therefore, we find no grounds to reverse the trial

court's distribution decision.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                 - 5 -